internal_revenue_service department of the treasury index nos washington dg person to contact telephone number refer reply to’ date cc ebeo br6 plr-118382-98 jan taxpayer dear this is in reply to your letter dated date requesting rulings on behalf of taxpayer concerning the federal income and employment_tax treatment of certain rebate payments taxpayer manages a preferred provider organization ppo network the network consists of hospitals physicians and other health care providers who offer their services to taxpayer's clients at negotiated discounted rates taxpayer offers access to its ppo network to self-insured employers and other health care payers in exchange for the discounted rates for their employees employers pay fees to taxpayer to use the ppo network the fees are generally based on a percentage of the savings realized through employees’ utilization of contracted network providers for medical services versus non- contracted providers taxpayer also offers claims administration and other health life and related_services to its self-insured clients as an agent of the client in processing medical claims and making payments to medical service providers in order to increase employee usage of taxpayer's contracted network providers for medical services the taxpayer proposed to administer an incentive rebate program under which taxpayer will rebate to an employee a portion of that employee's out-of- pocket health care costs incurred from using taxpayer's ppo network all employees pay a portion of their health care costs in the form of co-insurance or deductibles and each claim for a ppo visit within taxpayer's ppo network for a covered_service will be eligible for a rebate the amount of the rebate for each eligible claim will not exceed the patient's actual out-of-pocket cost for that claim rebate payments for each employee will accumulate over the year but be paid out only once annually after the end of the client- employer's medical plan_year with a maximum rebate equal to an employee's annual out- of-pocket expense maximum taxpayer will offer employers two methods for financing the cost of its rebate program first rebate payments may be paid directly with employer funds second rebate payments may be funded indirectly with employer funds if paid with taxpayer funds the employer will pay an increased fee to reimburse taxpayer sec_105 of the internal_revenue_code provides that except as otherwise provided in sec_105 amounts received by an employee through employer-provided accident_or_health_insurance for persona injuries or sickness shall be included in gross_income sec_105 of the code provides an exception to the general_rule of inclusion under sec_105 sec_105 provides that except in the case of amounts attributable to deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received by an employee for personal injuries or sickness if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care of the taxpayer his spouse or dependents sec_105 of the code provides that for purposes of sec_105 amounts received under an accident_or_health_plan for employees shall be treated as amounts received through accident_or_health_insurance sec_1_105-5 of the income_tax regulations provides that in general an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness accordingly an employer-provided plan to reimburse a portion of an employee's out of pocket expenses for medical_care constitutes accident_and_health_insurance for purposes of sec_105 and b of the code pursuant to sec_105 of the cade sec_105 of the code provides that sec_105 shall not apply to excess_reimbursements received by a highly_compensated_individual under a discriminatory self- insured medical expense reimbursement plan sec_3121 of the code provides that for federal_insurance_contribution_act fica purposes wages do not include the amount of any payment made to or on behalf of an employee or any of his dependents under an employer's plan on account of medical or hospitalization expenses in connection with sickness or accident disability in addition sec_3306 of the code excepts such payments from the definition of wages for federal_unemployment_tax_act futa purposes sec_3401 a of the code provides that for purposes of tax withholding wages do not include remuneration paid for any medical_care reimbursement made to or for the benefit of an employee under a self-insured_medical_reimbursement_plan within the meaning of sec_105 of the code accordingly based on the representations made and authorities cited above we conclude as follows rebate payments to an employee under the taxpayer's rebate program are treated as reimbursements of medical_expenses through an employer_provided health plan and are excludable from the recipient's gross_income under sec_105 of the code except to the extent the rebates constitute discriminatory excess_reimbursements to highly compensated individuals under sec_105 or reimbursements of medical_expenses that were deducted under sec_213 for a prior taxable_year neither taxpayer nor the employer has any information reporting income_tax withhotding or employment_tax obligation with respect to rebate amounts paid under taxpayer's rebate program to the employees except that to the extent the rebates constitute discriminatory excess_reimbursements to highly compensated individuals under sec_105 of the code the rebates will be subject_to reporting requirements under sec_6041 of the code no opinion is expressed or implied conceming the tax consequences of the taxpayer's rebate program under any other provision of the code or regulations other than those specifically stated above in particular no opinion is expressed or implied concerning whether any employer's self-insured medical expense reimbursement plan discriminates in favor of highly-compensated individuals under sec_105 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours harry beker chief branch no office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
